Title: To Thomas Jefferson from André Limozin, 3 January 1788
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 3 Jan. 1788. Acknowledges TJ’s letter of 31 Dec.; will take care of all the articles delivered him and will recommend the same care to “Captn. Jenkins who is a very worthy good Quaker, born in Boston, and very much attached to the good of his Country”; Jenkins has delayed sailing until 11 Jan. Hopes Fraize has called on TJ on behalf of Capt. Thomas; otherwise Thomas “would be very unhappy to have given his Confidence to the agents of the Senegal Company and to the Governor of that place.” Hopes the alliance between France, Spain and the two imperial powers has been effected; without it, fears war between France and England joined with Holland.
